Citation Nr: 1751986	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and arthritis of the cervical spine.

2.  Entitlement to service connection for a disability manifested by left-sided facial numbness.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1997.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the Veteran's claims for additional development in February 2016 because the Veteran indicated in a February 2013 statement that he wished to personally appear before the Board to give testimony concerning his appeal.  However, in April 2016, the Veteran communicated with a member of VA and relayed that he was unable to travel to the video conference hearing and that he wanted his appeal forwarded to the Board for a decision without a hearing.  The matter has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease and arthritis of the cervical spine did not manifest in service or within one year of separation and is not related to his active service.

2.  The Veteran has not been diagnosed with a disability manifested by left-sided facial numbness.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for degenerative disc disease and arthritis of the cervical spine have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
2.  The criteria for establishing entitlement to service connection for a disability manifested by left-sided facial numbness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2017).

In light of the Veteran's report that there may have been confusion in communication at a prior VA examination, the Board remanded the Veteran's appeal in November 2014 to afford the Veteran another examination.  The most recent VA examination contains clinical findings and rationale that are adequate to  reach the merits of the issues on appeal when considered with all the evidence of record.  Since obtaining the most recent VA examination and opinion, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis 

The Veteran contends that his degenerative disc disease and arthritis of the cervical spine manifested in service, when his head was struck in the head by a falling hatch in March 1990.  The Veteran states he was pinned under the "knife edge" of the hatch for 20 to 30 minutes before he was discovered.  

The Veteran's service treatment records (STRs) show that in March 1990, the Veteran was treated for two lacerations to his head; one in the front and one in the back of his head.  See March 1990 Service Treatment Records at page 9.  The Veteran received four sutures in the front of his head and 3 in the back.  Three days after the incident the Veteran was treated again for the injury.  The examiner noted the lacerations were healing well and there was no drainage or swelling present.  Id. at page 10.  Three days the sutures were removed.  Id. at page 11.  No further complaints regarding the neck, face, spine or neurological system were noted.

The remaining STRs are silent as to any complaints of facial or neck pain.  The Veteran had in service examinations after his head injury in 1996, and upon separation in 1997.  Both exams show a normal face and neck examination, along with a normal neurological examination.  Additionally, the examinations noted the Veteran experienced no periods of unconsciousness.  The physician's note at the end of the Veteran's October 1997 Report of Medical History indicated that a hatch fell on his head years earlier, with no loss of consciousness, and no residual sequela.

In June 1999, after his separation from service, the Veteran sought treatment for injuries resulting from a motor vehicle accident in which his car was run off the road into a ditch.  See June 19, 1999 VA Treatment Record at page 23.  He suffered a left scalp laceration, mild concussion and a neck muscle strain.  At this time, the Veteran complained of left face and neck pain.  Id. at page 24.  No complaints of numbness were noted.

In a May 18, 2000 physician's report from Dr. S.P., the Veteran specifically reported a "three to four month history of left-sided pain in the head."  Cervical spine films taken at the time were negative.

In January 2003, the Veteran sought treatment complaining of left facial pain and numbness.  The examiner noted "left sided facial numbness and pain for two years."  See January 2003 VA treatment at page 9.  The examiner also noted "May 2000 ENT saw no ENT cause for pain."  Id.

The Veteran was examined in January 2009 for VA treatment.  The Veteran complained of having a numbing sensation on the left side of his face and neck.  The Veteran stated that these symptoms began "three weeks ago."  See January 2009 VA Treatment at page 9.  In March 2009, the Veteran submitted to a nerve conduction study of the left upper extremity by a private neurologist.  The results of this examination were normal and revealed no evidence of peripheral neuropathy, entrapment neuropathy or cervical radiculopathy.  The examiner offered to conduct an MRI but the Veteran declined.

On September 20, 2010, the Veteran's neck and spine were examined during a QTC VA examination.  The Veteran complained of traumatic brain injury, headaches, neck pain and left-sided facial numbness.  He reported sustaining a head injury during service but none after service.  There was no discussion of the Veteran's 1999 motor vehicle accident.  The Veteran reported that while in service a hatch struck him in the head, which caused injuries to the head, skull and neck.  "Reportedly, he was discovered at the base of the stairwell unconscious (length of unconsciousness thought to be 20 minutes by the Veteran)."  See September QTC VA Examination at page 1.  He stated that over the "next twelve years" he continued to complain of symptoms from the injury.  He stated the severity rating at the time of his head injury was mild.  He also reported he has numbness at the left facial area, but experiences no weakness or paralysis.  The Veteran reported his neck pain has existed since 1996.  The examiner noted "this condition is not due to any trauma."  Id.  An MRI was conducted of the Veteran's head and the results were normal.  An examination of the cervical spine revealed findings of degenerative arthritis changes in the cervical spine.  Examinations of the cranial nerves and musculoskeletal system were normal.  The examiner determined the there was no diagnosis for the Veteran's facial numbness as there is no pathology to render a diagnosis for the symptom.  The examiner concluded that there were no residuals of a traumatic brain injury (TBI) noted upon examination.

On September 24, 2010, the Veteran had a VA examination for cognitive screening for a TBI.  The examiner determined that the Veteran in fact suffered an in-service TBI, and that the Veteran's intermittent left sided facial pain as a direct result of his in service injury.  There was no discussion of the 1999 accident, and the opinion was based on the Veteran's reported history of facial numbness since his in-service head trauma.

In December 2010, an independent examiner, Dr. A.S., initially stated that the Veteran had "at least as likely as not suffered a TBI during military service" but clarified her opinion in January 2011, stating that, "The TBI is at least as likely as not related to the June 1999 motor vehicle accident.  This is because there is a history of traumatic force to [the] head and subsequent neurological symptoms after that point."  See January 2011 TBI Examination Answer to Provider at page 1.  

In April 2014, the Veteran had a VA examination to determine the etiology of his left sided facial numbness and neck pain.  The examiner opined that the left sided facial numbness and neck pain were each, less likely to have been incurred in service.  The Board, in its November 2016 remand, found this exam to be inadequate and, as such, a new examination was ordered.

In April 2015, the Veteran was provided a new VA examination to determine the etiology of his left sided facial numbness and neck pain.  The examiner opined that the Veteran's degenerative disc disability was less likely than not to have occurred as a result of his in service injury.  Upon the examiner's review of the in service injury, the VA examiner offers "[the] laceration [was] no deeper than the subcutaneous," "no loss of consciousness" and "no residual sequella."  See April 2015 VA Examination at page 10.  Specifically, the examiner noted the Veteran did not complain about his neck during the incident, or at all until 2008.  Further, a cranial nerve examination was conducted on the Veteran, and it was normal.  No weakness was found in his facial muscles and no sensory issues of the face were discovered upon neurological testing.  The VA examiner did say the Veteran's last cervical x-ray revealed possible neuroforamina narrowing at the right C3C4 and C4C5 but "this is not the side [the] Veteran [has a] problem [on] and [does] not correlate to [the] face area."  Id. at 11.  The VA examiner opined that the Veteran had no disability to which his left sided facial numbness could be attributed.  

Degenerative Disc Disease and Arthritis of the Cervical Spine 

The Veteran has been diagnosed with degenerative joint disease and arthritis of the cervical spine.  The Veteran successfully meets the first element of service connection.  The Veteran contends this injury manifested in service when a hatch fell on his head causing injury.  The Veteran's STRs clearly show an injury in service similar to that as described by the Veteran.  The second element of service connection is also met.

The Board now moves to the third and final element of service connection.  The Veteran is competent to report pain in his neck.  However, the Board finds his reports of a history of neck pain since service to be of limited probative value, given that they were first made immediately after he is involved in a June 1999 motor vehicle accident, and not at any time before, and that in 2008, he maintained the symptoms had only existed for three weeks.  During his active service he completed detailed reports of medical history without mention of any neck pain, and each of his Reports of Medical Examination included "normal" clinical evaluations of the head, face and neck.  He also sought treatment for several other conditions, to include low back pain and chronic colds during service, but never mentioned neck pain, nor was a neck condition clinically observed upon physical examination of the neck, to include upon separation in October 1997.  His head injury residuals were assessed upon separation from service, and a physician specifically determined that the Veteran did not loss of consciousness during service, and that he had no residual sequela.  See the Veteran's October 1997 Report of Medical History.  

Notably, the Veteran indicated to a September 2010 VA examiner that he did in fact fall unconscious following his in-service head injury.  The Board finds this assertion to be not credible in light of the contemporaneous in-service medical evidence specifically indicating that no loss of consciousness occurred.  The Board similarly finds the Veteran's report to the September 2010 VA examiner of having experienced neck pain for 12 years following his in-service head injury to be lacking credibility in light of the evidence described above, which includes contradictory statements of date of onset of symptoms, and in-service assessments of the neck showing normal findings, to include upon separation.   See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In this regard, the probative medical opinion evidence of record is against a finding that a nexus exists between the Veteran's current neck disability and his in-service injury.  In April 2015, a VA examiner reported that the Veteran's degenerative joint disease and arthritis of the cervical spine was less likely than not to have manifested in service, citing much of the evidence noted above.  Upon examination of the Veteran's neck on September 20, 2010, the examiner pertinently found no residuals of an in-service head injury.  The Veteran has had ample opportunity to submit medical opinion evidence in favor of his claim, and against the findings of the April 2015 VA examiner, but he has not done so.

In sum, the Board finds that the evidence is against a finding that the Veteran's current neck disability had its onset in, or is otherwise related to his in-service head injury.  No physician has clinically linked a current neck disability to service, and the Board finds the Veteran's report of continuous symptoms since service to be not credible, outweighed by contemporaneous medical and lay evidence generated for treatment purposes both during service and following the Veteran's post-service motor vehicle accident in 1999.  

As the preponderance of the evidence is against the claim of service connection for degenerative disc disease and arthritis of the cervical spine, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left-Sided Facial Numbness

The Veteran has not been diagnosed with a disability which manifests itself as left-sided facial numbness.  Although the Veteran is competent to report observing left sided facial pain and numbness, he lacks the medical expertise to say that these symptoms are the manifestations of a current disability.  Jandreau v. Nicholson, 492 F.3d 1372,1377, n.4 (Fed. Cir. 2007).  VA treatment providers have not been able to attribute the Veteran's symptoms to any causes which manifest into a current disability.  The Veteran received nerve conduction examinations in 2009 and again in 2015; each examination showed no signs of peripheral neuropathy, entrapment neuropathy or cervical radiculopathy.  MRIs of the head were normal.  A cranial nerve examination in 2015 yielded similar "normal" results.   As such, the Board finds that the first element of service connection is not satisfied, and the claim must fail on this basis.  

The Board notes in passing that even if a current neurological disability had been identified, to the extent the Veteran's symptoms of facial numbness have been attributed to his in-service head injury by the September 24, 2010 examiner, the Board finds that the opinion was based largely on the Veteran's own report of in-service onset of facial numbness symptoms, which the Board finds not to be credible.  Indeed, the Veteran has made contradictory statements as to the date of onset of his facial numbness symptoms.  As noted above, in May 2000 the Veteran specifically reported a "three to four month history of left-sided pain in the head," and in January 2003, the Veteran sought treatment complaining of left facial pain and numbness noting "left sided facial numbness and pain for two years."  See January 2003 VA treatment at page 9.  The Board finds these statements made to physicians for the purposes of treatment to be more probative than those made to subsequent examiners in September 2010.  See Curry and Cartright, supra.  Moreover, the Veteran did not discuss his post-service 1999 motor vehicle accident with the September 24, 2010 VA examiner.  

In consideration of the evidence, the Board therefore finds that service connection is not warranted.  As the preponderance of the evidence is against the claim of service connection for left-sided facial numbness, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative disc disease and arthritis of the cervical spine is denied.

Entitlement to service connection for a disability manifested by left-sided facial numbness is denied.




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


